Citation Nr: 0605158	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for nervous disorder, 
including anxiety with insomnia, major depression with 
psychotic features, schizoaffective disorder and 
schizophrenia, undifferentiated type, and, if so, whether 
service connection is now warranted.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
October 1977.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
declined to reopen the claim for service connection on the 
basis that the evidence submitted was not new and material.  
Appeal to the Board was perfected.  

As addressed in the decision below, the appeal to reopen the 
claim for service connection for nervous disorder, including 
anxiety with insomnia, major depression with psychotic 
features, schizoaffective disorder and schizophrenia, 
undifferentiated type, is granted.  However, as further 
evidentiary development is warranted, the reopened claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed November 1978 RO rating decision denied the 
claim for service connection for situational anxiety with 
insomnia on the basis that there was no competent evidence to 
verify a diagnosis of anxiety made during service.

2.  Additional evidence submitted since December 2002 is new 
and material as it includes medical evidence suggesting the 
veteran's schizophrenia had its onset in service.


CONCLUSIONS OF LAW

1.  The RO's November 1978 rating decision denying service 
connection for situational anxiety with insomnia is final.  
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1978).


2.  The evidence added to the record subsequent to the RO's 
November 1978 rating decision denying service connection for 
situational anxiety with insomnia is new and material; the 
claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for nervous disorder, including anxiety with 
insomnia, major depression with psychotic features, 
schizoaffective disorder and schizophrenia, undifferentiated 
type, it is the Board's conclusion that it is not precluded 
from now adjudicating the question of whether the claim is 
reopened.  This is so because the Board is taking action 
favorable to the veteran by reopening the claim and granting 
the claim only to this extent, which, at this point, poses no 
risk of prejudice to the veteran.  See generally Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran seeks to establish service connection for nervous 
disorder, including anxiety with insomnia, major depression 
with psychotic features, schizoaffective disorder and 
schizophrenia, undifferentiated type.  The RO initially 
declined to reopen the claim and continued the denial of a 
previous final decision.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the San Juan, Puerto Rico, RO in 
November 1978 denied the claim for service connection for 
situational anxiety with insomnia on the basis that there was 
no record of a neuropsychiatric consult to verify the 
diagnosis of anxiety made at the dispensary during service.  
The RO notified the veteran of this decision by letter dated 
December 6, 1978.  The veteran filed a Notice of Disagreement 
in August 1979 and a Statement of the Case (SOC) was issued 
by the RO in February 1980, but the veteran did not file a 
timely substantive appeal.  See 38 U.S.C.A. § 4005(d)(3) 
(1976); 38 C.F.R. § 19.118(b)(1) (1978) (a substantive appeal 
shall be filed within 60 days from the date of mailing of the 
SOC, or within the remainder of the one year period from the 
date of mailing of notification of the review or 
determination being appealed, whichever is greater).  An 
unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2005).

The veteran filed a claim to reopen in April 1985 and was 
informed by the RO that no further action would be taken on 
his claim unless he submitted new and material evidence on 
the issue of nervous condition.  See May 1, 1985 letter.  The 
veteran again filed a claim to reopen in May 2002, and this 
appeal ensues from the RO's December 2002 rating decision 
continuing the previous denial of service connection for 
situational anxiety with insomnia on the basis that there was 
no evidence bearing directly on the issue of the relationship 
between the veteran's nervous condition and military service.  
As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  If the claimant can 
thereafter present new and material evidence, however, then 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1131 (West 
2002).  

Evidence before the RO in November 1978 included the 
veteran's service medical records.  A January 1977 report 
indicates that the veteran complained of trouble sleeping and 
reported hearing his name being called out.  He denied 
hallucinations and delusions.  The veteran also requested to 
see the medical officer (MO) about a psychiatric evaluation.  
An impression of anxiety was given.  See January 20, 1977 
health record.  The veteran was seen six days later, and 
reported that he had not gotten help with his anxiety 
problem.  He reported hearing voices at night and being 
unable to remember his dreams.  An impression of sleep 
disorder, secondary to neurosis, was given.  See January 26, 
1977 health record.  The veteran returned in February 1977 
and was diagnosed with maladjustment to present surroundings 
after reporting that his peers do not like him due to a 
difference in language.  See February 2, 1977 health record.  
In addition to his service medical records, the evidence 
included an August 1978 statement in support of claim, in 
which the veteran states that he had been hospitalized at the 
clinic Julia between July 24 and July 31, 1978.  The evidence 
of record did not include, however, competent medical 
evidence indicating that the veteran manifested a current 
mental disability that was proximately due to service.

Evidence of record since the RO's 1978 decision includes VA 
and private medical records not of record in 1978, which are 
thus considered new.  These records, dated between June 1978 
to February 1980 and from July 2001 to September 2004, 
reflect that the veteran has continued to seek treatment for 
psychiatric problems at VA facilities and privately.  This 
evidence suggests the presence of a chronic psychiatric 
condition, which has been diagnosed variously as 
neuropsychiatric condition, depression, insomnia, 
schizophrenia, anxiety neurosis and nervous condition.  
Moreover, a September 2004 medical record from Dr. Juarbe 
provides an opinion that the veteran's schizophrenia had its 
onset in January 1977 while he was in active duty.  This 
record cures the previous evidentiary defect at the time of 
the RO's November 1978 decision, as it provides evidence of a 
current psychiatric condition and a nexus between the 
veteran's condition and service.  It is, therefore, 
considered material.  Given the in-service impressions of 
anxiety and sleep disorder, secondary to neurosis, the 
veteran's documented post-service treatment, and the nexus 
opinion provided by Dr. Juarbe, the Board finds that the new 
and material evidence also raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  
Having found that new and material evidence has been 
presented since the last final denial of the claim, the claim 
of entitlement to service connection for nervous disorder, 
including anxiety with insomnia, major depression with 
psychotic features, schizoaffective disorder and 
schizophrenia, undifferentiated type, is reopened for review 
of the claim on the merits.

For the reasons cited in the remand discussion below, the 
Board is of the opinion that further development of the claim 
is necessary.


ORDER

The claim for service connection for nervous disorder, 
including anxiety with insomnia, major depression with 
psychotic features, schizoaffective disorder and 
schizophrenia, undifferentiated type, is reopened.  To this 
extent only, the appeal is granted.


REMAND

The evidence of record demonstrates that the veteran was seen 
for psychiatric evaluations after service between June 1978 
and February 1980.  There is no evidence, however, of 
treatment between February 1980 and 2001, when VA records 
were associated with the claims file.  See July 2001 VA 
social work progress note.  Although the veteran provided 
information on numerous occasions regarding facilities at 
which he received treatment, see May 2002 statement in 
support of claim; August 2003 NOD; September 2004 statement 
in support of claim, there is no indication that the RO 
attempted to obtain these records.  

In addition, a medical examination and opinion is necessary 
to decide the question of whether the documented evidence of 
psychiatric problems is indicative of a chronic disability 
incurred during active service.  38 U.S.C.A. § 5103A(d) (West 
2002).  The veteran was diagnosed by Dr. Juarbe in August 
2002 as suffering from schizophrenia, chronic, 
undifferentiated type.  In September 2004, Dr. Juarbe opined 
that the veteran had been misdiagnosed with anxiety neurosis 
in July 1978, and further opined that it was beyond a 
reasonable doubt that the schizophrenia from which the 
veteran suffers had its onset during service in January 1977.  
There is no indication, however, that Dr. Juarbe reviewed the 
evidence in the claims file.  

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

This claim is REMANDED to the RO via the AMC in Washington, 
D.C., for the following actions, after which a de novo review 
should be conducted by the RO:

1.  Obtain the following VA medical 
records:	
a)  Clinic records from the VAMC in 
San Juan, Puerto Rico, since 
September 2002;
		b)  Clinic records from the VAMC in 
Arizona;
c)  Clinic records from the VAMC in 
Brooklyn, New York; 
d)  Clinic records from the VAMC in 
Long Island, New York.

2.  Request authorization from the 
veteran for the release of:
a)  Clinic records from the Fort 
Hamilton Medical Clinic in Brooklyn, 
New York;
		b)  Clinic records from the Brooklyn 
Navy Yard;
c)  Clinic records from the clinic 
Julia from July 24, 1978 to July 31, 
1978;
d)  Clinic records from Dr. Walver 
at the MEPSI Center.

3.  Schedule the veteran for an 
appropriate examination to ascertain the 
diagnosis of current psychiatric disease, 
if any.  For each diagnosis, the examiner 
should indicate whether it is more likely 
than not (probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), or less 
likely than not (probability less than 50 
percent) etiologically related to a 
disease, injury or event during active 
service.  The examiner should explain the 
reason(s) for the opinion(s).  If it is 
not possible to opine without conjecture 
or speculation, then the examiner should 
so state and explain the rationale or 
bases therefore.  The veteran's claims 
folder and a copy of this remand should 
be available to the examiner.  

4.  Following completion of the 
foregoing, review the claims folder and 
readjudicate the claim.  If the decision 
is adverse to the veteran, then issue an 
updated Supplemental Statement of the 
Case and give the veteran and his 
representative an appropriate amount of 
time to respond to it.

The appellant need take no action until otherwise notified, 
by may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


